                            Case 1:18-cv-11642-VM-DCF Document 159-2 Filed 07/22/20 Page 1 of 3
NQ Mobile Inc. Provides an Update on its Buyback Program-PR Newswire APAC                                                                 7/22/20, 314 PM



   Languages                                                            (;+,%,7                                           Sign In    Send a Release



                                   Products         News      Resources       Contact                                                        Search 



   Overview         Latest    Regional   Industry      Trending Topics    Multimedia     Other Languages   Public Company News



        Mainland China                         Japan                                   Korea                            Indonesia


 NQ Mobile Inc. Provides an Update on its Buyback Program
        Malaysia                               Singapore                               Thailand                         Vietnam

        Australia


 NQ Mobile Inc.
                                                                                                                            Share:
 2017-11-20 21:35    469




 BEIJING, Nov. 20, 2017 /PRNewswire/ -- NQ Mobile Inc. ("NQ Mobile" or the "Company"), a leading global provider of mobile internet services,
 today announced that it negotiated with Zhongzhi Hi-Tech Overseas Investment Limited ("Zhongzhi") for an early partial redemption of the
 convertible note and has reached an agreement to redeem US$88 million of the principal amount of the convertible note issued to Zhongzhi in
 October 2016. In addition, the Company and Zhongzhi further agreed that if Zhongzhi converts the remaining US$132 million of convertible
 notes to the Company's American Depository Shares ("ADS") on or before March 31, 2018, the conversion price will be revised to US$5.00 per ADS.
 If Zongzhi converts the remaining US$132 million of convertible notes after March 31, 2018 to the note's maturity the conversion price will remain
 US$6.00 per ADS.


 About NQ Mobile


 NQ Mobile Inc. (NYSE: NQ) is a leading global provider of mobile internet services. NQ Mobile's portfolio of offerings includes mobile game
 publishing platforms, mobile advertising platforms, mobile entertainment applications and platforms, mobile security and productivity
 applications and other mobile applications. For more information on NQ Mobile, please visit http://www.nq.com.


 Forward Looking Statements


 This news release contains "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and
 Section 21E of the Securities Exchange Act of 1934, as amended, and as defined in the U.S. Private Securities Litigation Reform Act of 1995. These
 forward-looking statements can be identified by terminology such as "will," "expects," "anticipates," "future," "intends," "plans," "believes,"
 "estimates" and similar statements. All statements other than statements of historical fact in this press release are forward-looking statements
 and involve certain risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. These
 forward-looking statements are based on management's current expectations, assumptions, estimates and projections about the Company and
 the industry in which the Company operates, but involve a number of unknown risks and uncertainties. Further information regarding these and
 other risks is included in the Company's filings with the U.S. Securities and Exchange Commission. The Company undertakes no obligation to
 update forward-looking statements to reflect subsequent occurring events or circumstances, or changes in its expectations, except as may be
 required by law. Although the Company believes that the expectations expressed in these forward looking statements are reasonable, it cannot
 assure you that such expectations will turn out to be correct, and actual results may differ materially from the anticipated results. You are urged
 to consider these factors carefully in evaluating the forward-looking statements contained herein and are cautioned not to place undue reliance
 on such forward-looking statements, which are qualified in their entirety by these cautionary statements.


 Investor Relations:


 NQ Mobile Inc.
 Email: investors@nq.com


https://en.prnasia.com/releases/global/NQ_Mobile_Inc_Provides_an_Update_on_its_Buyback_Program-194813.shtml                                        Page 1 of 3
                        Case 1:18-cv-11642-VM-DCF Document 159-2 Filed 07/22/20 Page 2 of 3
NQ Mobile Inc. Provides an Update on its Buyback Program-PR Newswire APAC                                                             7/22/20, 3:14 PM


 Phone: +1 469 310 5281
 Phone: +86 10 6452 2017
 Twitter: @NQMobileIR


 View original content:http://www.prnewswire.com/news-releases/nq-mobile-inc-provides-an-update-on-its-buyback-program-300559298.html


 Source: NQ Mobile Inc.


 Related Stocks:
 NYSE:NQ


 Related Links:
 http://www.nq.com


 Keywords: Banking/Financial Service      Computer/Electronics      Internet Technology       Mobile Entertainment   Multimedia/Online/Internet


 Share:




 Media Room                                                                                                                                       more 



 Link Motion Receives Notice that the NYSE Has Suspended                        Link Motion Announces a Change to its Board of Directors
 Trading in Link Motion ADSs and Has Commenced Delistin…

 2018-12-24 22:00    7470                                                      2018-12-20 11:07    508




 Link Motion Announces China AI Capital Extends Closing                         Link Motion Receives Continued Listing Standard Notice
 Date of Strategic Investment to November 19, 2018                              from the NYSE

 2018-09-25 19:00    468                                                       2018-09-25 05:00     516




 Link Motion Issues Shareholder Letter                                          Link Motion Reports on the Special Committee's
                                                                                Independent Investigation; Announces Changes to its Boar…

 2018-09-18 20:30    456                                                       2018-09-10 19:00    592




 Related News
 NetDragon Included in Hang Seng TECH Index                                     Insider Announces $32M Series C Funding to Invest in AI that
                                                                                Shifts the Status Quo in Multichannel Experience…

 2020-07-21 17:25    2703                                                      2020-07-21 10:00     2046




 OctaFX Fights Fraud on the Forex Market                                        South Korea's KT Exports K-Pop Contents
                                                                                via 5G

 2020-07-20 09:00     1945                                                     2020-07-22 21:00     1028




https://en.prnasia.com/releases/global/NQ_Mobile_Inc_Provides_an_Update_on_its_Buyback_Program-194813.shtml                                Page 2 of 3
                          Case 1:18-cv-11642-VM-DCF Document 159-2 Filed 07/22/20 Page 3 of 3
NQ Mobile Inc. Provides an Update on its Buyback Program-PR Newswire APAC                                                                           7/22/20, 314 PM


 Acorn International Terminates Share Repurchase Plan                           NetDragon Launched International Summer Intern Program


 2020-07-22 19:43    1333                                                      2020-07-22 16:33    770




                                              Products                         About PR Newswire                             Contact PR Newswire

                                              Content Creation                 About PR Newswire                             hkcs@prnasia.com
                                              Distribution                     About Cision                                  Contact Us 
                                              Monitoring & Insights            Careers
                                              Influencer Database                                                              
                                              FAQs                             Global Sites 




 Conditions of Services      Site Map   RSS                                                 Copyright © 2020 PR Newswire Asia Ltd. All Rights Reserved. A Cision company




https://en.prnasia.com/releases/global/NQ_Mobile_Inc_Provides_an_Update_on_its_Buyback_Program-194813.shtml                                               Page 3 of 3
